Filed 6/15/16
                          CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           SECOND APPELLATE DISTRICT

                                    DIVISION FIVE


THE PEOPLE,                                      B263341

        Plaintiff and Respondent,                (Los Angeles County
                                                 Super. Ct. No. LA070995-01)
        v.

HEATH MAYNARICH,

        Defendant and Appellant.



        APPEAL from an Order of the Superior Court of Los Angeles County, Joseph A.
Brandolino, Judge. Reversed and remanded.
        Richard L. Fitzer, under appointment by the Court of Appeal, for Defendant and
Appellant.
        Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Lance E. Winters, Senior Assistant Attorney General, Mary Sanchez and John
Yang, Deputy Attorneys General, for Plaintiff and Respondent.
        By plea of no contest to possessing three counterfeit $50 bills, defendant Heath
Maynarich suffered a felony conviction for forgery, in violation of Penal Code section
    1
475. Defendant petitioned to recall his sentence under Proposition 47, contending the
amendments the proposition made to section 473 made him eligible for a reduction of his
forgery conviction to a misdemeanor. The trial court denied defendant’s petition,
concluding he was not eligible for a reduction because the counterfeit $50 bills he
possessed are not “bank bills” or “notes” under section 473. As the Attorney General
acknowledges, applicable precedent holds to the contrary. We therefore reverse and
direct the trial court to resentence defendant unless it finds he would pose an
unreasonable risk of danger to public safety.


                                    I. BACKGROUND
        During a probation search in May 2012, probation officers found defendant in
possession of counterfeit United States currency, specifically three $50 bills. Defendant
was charged with one count of forgery in violation of section 475, subdivision (a). That
statute provides: “Every person who possesses or receives, with the intent to pass or
facilitate the passage or utterance of any forged, altered, or counterfeit items, or
completed items contained in subdivision (d) of Section 470 with intent to defraud,
knowing the same to be forged, altered, or counterfeit, is guilty of forgery.” Section 470,
subdivision (d) lists a number of such “items,” including any “bank bill” or “note”;
section 470 does not make any reference to “currency.”
        Defendant pled no contest to the section 475 charge and the trial court placed him
on formal probation for three years. After California voters approved Proposition 47,
defendant filed a petition pursuant to section 1170.18 to recall his sentence and reduce the
conviction to a misdemeanor offense. Defendant argued his section 475 conviction was
eligible for resentencing based on the changes Proposition 47 made to section 473. As


1
        Statutory references that follow are to the Penal Code.

                                                2
amended, and in relevant part, subdivision (b) of that statute provides: “[A]ny person
who is guilty of forgery relating to a check, bond, bank bill, note, cashier’s check,
traveler’s check, or money order, where the value of the check, bond, bank bill, note,
cashier’s check, traveler’s check, or money order does not exceed nine hundred fifty
dollars ($950), shall be punishable by imprisonment in a county jail for not more than one
year . . . .”
        The trial court denied defendant’s petition. The trial court correctly observed that
section 473, as amended, applied to forgery of checks, bonds, bank bills, notes, cashier’s
checks, traveler’s checks, or money orders. The court, however, believed defendant was
ineligible for resentencing, explaining: “[U]nless currency is considered to be equivalent
to any of those items, then I don’t think [Proposition] 47 would apply, and—so the only
question is, is currency considered a bank bill or note? And I don’t think it is. It’s not
currency. Those are basically blank instruments that can be filled out, as opposed to, you
know, forging currency, which I don’t think is contemplated by [Proposition] 47.”


                                     II. DISCUSSION
        Defendant argues the counterfeit currency he possessed is within the ambit of
section 473 (as amended by Proposition 47) because counterfeit United States Federal
Reserve notes are “bank bills” or “notes.” The Attorney General agrees, stating “it
appears that U.S. currency is equivalent to ‘bank bills’ or ‘notes’ within the meaning of
section 473.” We now hold that is the case.
        Proposition 47 reclassified certain drug and theft offenses as misdemeanors rather
than felonies or “wobblers.” (In re J.L. (2015) 242 Cal. App. 4th 1108, 1112; People v.
Sherow (2015) 239 Cal. App. 4th 875, 879.) A defendant seeking to recall his or her
sentence under Proposition 47 bears the burden of proving that he or she is eligible for
resentencing. (People v. Sherow, supra, at pp. 879-880.)
        Section 473 is the statute that governs sentencing for forgery, including the
violation of section 475 at issue here. (People v. Hoffman (2015) 241 Cal. App. 4th 1304,


                                              3
1308-1309.) As we have explained, section 473 states that forgery relating to a “bank
bill” or “note” that does not exceed $950 in value is a misdemeanor.
       United States currency, issued by the Federal Reserve Bank, qualifies as a bank
bill or note. As explained in People v. Bedilion (1962) 206 Cal. App. 2d 262, at the time of
the enactment of section 475 in 1872, the expressions “bank bill” and “bank note” were
synonymous terms. (Id. at p. 269.) “A bank bill or a bank note may be defined as a
written promise on the part of the bank to pay to the bearer a certain sum of money, on
demand; an obligation for the payment of money on demand, passing from hand to hand
as money. . . . [¶] Of course, today the issuance of such bank notes or bills is generally
forbidden by private banks and ‘bills,’ our paper currency, are issued only by the Federal
Reserve banks.” (People v. Bedilion, supra, 206 Cal.App.2d at p. 269; see also People v.
Ray (1996) 42 Cal. App. 4th 1718, 1722 [“bills” as used in section 480, proscribing
counterfeiting, includes Federal Reserve notes].) Indeed, if United States currency were
not a bank bill or note, defendant’s conviction for violating section 475 would be suspect.
That section cross-references subdivision (d) of section 470, and as stated above,
subdivision (d) contains no reference to currency. Yet, as prior cases establish, a
defendant who possesses counterfeit currency commits a violation of section 475. (See,
e.g., People v. Clark (1992) 10 Cal. App. 4th 1259, 1267 [defendant who possessed a
counterfeit $20 bill violated section 475].) Possession of forged or counterfeit currency is
a crime under section 475 precisely because such currency does qualify as a “bank bill” or
“note.”
       It is undisputed defendant’s conviction rests on facts he possessed three counterfeit
$50 bills. There is therefore no issue as to whether the value of the bank bills he
possessed exceeded $950. (§ 473, subd. (b).) Unless the trial court makes a discretionary
determination defendant would pose an unreasonable risk of danger to public safety, it
must recall his felony sentence and resentence him in accordance with the terms of
section 1170.18. (§ 1170.18, subds. (b), (f).)



                                             4
                                      DISPOSITION
       The trial court’s order denying defendant’s January 15, 2015, petition is reversed,
and the matter is remanded to the trial court for further proceedings consistent with this
opinion.
                            CERTIFIED FOR PUBLICATION




                                          BAKER, J.


We concur:




       TURNER, P.J.




       KRIEGLER, J.




                                             5